Citation Nr: 1516797	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased compensable evaluation for bilateral tinea pedis.

3.  Entitlement to an increased compensable evaluation for bilateral hearing loss.

4.  Entitlement to service connection for bilateral foot bunions.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to December 1968; with additional service in the Reserves. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran filed a notice of disagreement (NOD) in September 2010.  A statement of the case (SOC) was provided in November 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in December 2010.

The Veteran testified before the undersigned Veterans Law Judge via live tele videoconference in February 2015.  A transcript of this proceeding has been associated with the claims file.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for peripheral neuropathy has been raised by the record in an October 2013 statement expressing dissatisfaction with an earlier decision on that issue, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral foot bunions and PTSD, as well as entitlement to an increased evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in May 2006, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not submit any additional evidence or intent to appeal the May 2006 decision and it became final in May 2007.  The Veteran then initiated a claim to reopen in February 2010.  The claim was reopened by the RO and subsequently denied on the merits in a September 2010 rating decision.  

2.  Evidence added to the record since the final May 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's tinea pedis has not been shown to affect at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or required any intermittent systemic therapy such as corticosteroids or other immunosuppressive at any time during the pertinent appeals period.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for a compensable evaluation for bilateral tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was notified via a letter in March 2010 in which the criteria for establishing increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence were provided.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.

VA provided the Veteran with an adequate medical examination in September 2010.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  

In regards to the Veteran's PTSD claim, as the Board's decision to reopen the Veteran's claim of entitlement to service connection is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected bilateral tinea pedis is rated as 0 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Because there is no specific code for tinea pedis, such disability is rated by analogy under the code for "dermatitis and eczema."  Id. Analogous codes are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.  This diagnostic code provides that a 0 percent disability rating is assigned for a disability that affects less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  Id.  A 10 percent disability rating is assigned for a disability that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is assigned for a disability that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent disability rating is assigned for a disability that affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran does not contend that his bilateral tinea pedis is worse than currently reflected by his evaluations of 0 percent.  Rather, he testified at his February 2015 Board hearing that his condition had substantially improved since he moved to Texas and wears sandals.  He stated that he has not been experiencing any significant symptoms of this disability.

A review of the Veteran's outpatient treatment records shows that he has been diagnosed with bilateral tinea pedis.   There has been no indication that this condition affects at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or required any intermittent systemic therapy such as corticosteroids or other immunosuppressive at any time during the pertinent appeals period.

The Veteran was provided with a VA examination in September 2010.  The Veteran complained of symptoms of exudation tops, arches, bottom, ulcer formation tops,
arches, bottom, itching tops, arches, bottom, shedding tops, arches, bottom and crusting tops, arches, bottom. The symptoms described occur constantly.  In the past 12 months, the Veteran had only used topical creams to treat.  The examination revealed the skin condition of tinea pedis.  It is located on the dorsal aspect of right foot and has the following characteristics: exfoliation, hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  There is no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation and limitation of motion. Skin lesion is 0 percent in the exposed area.  The skin lesion coverage relative to the whole body is less than 1 percent.  The skin lesions are not associated with systemic disease.  The skin lesions do not manifest in connection with a nervous condition.  There is a skin condition of tinea pedis located on dorsal aspect of left foot.  It has the following characteristics: exfoliation, hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  There is no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation and limitation of motion.  Skin lesion is 0 percent in the exposed area.  The skin lesion coverage relative to the whole body is less than 1 percent.  There is a skin condition of tinea pedis located on medial aspect of right foot.  It has the following characteristics: exfoliation,
hyperpigmentation of less than six square inches and abnormal texture of less than six square inches. There is no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation and limitation of motion. Skin lesion is 0 percent in the exposed area.  The skin lesion coverage relative to the whole body is less than 1 percent.  There were no findings of any scars. 

Analysis

PTSD

The Veteran initially filed a claim for service connection for PTSD in March 2004.  The evidence at the time of the adjudication of the Veteran's claim in a May 2006 rating decision consisted of the Veteran's statements, including a stressor statement regarding traumas from serving as a military police officer, coming under fire while performing patrols with infantry units, witnessing an attack which killed several US and South Korean service members, and coming upon two mutilated bodies of US service members; service treatment records, which were absent for any indication of treatment for any psychiatric complaints, to include PTSD; and no current treatment records showing diagnosis of PTSD.  The May 2006 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service, the stressors were too vague to be verified, and there were no current findings of a diagnosis of PTSD.  The Veteran was notified on May 30, 2006.  He had until May 30, 2007 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim in regard to either condition until February 2010, almost 3 years after the deadline.  Therefore, the May 2006 rating decision became final.

Since the May 2006 rating decision was finalized, the Veteran has submitted additional outpatient treatment records dating back to December 2009, showing that the Veteran was diagnosed with PTSD based upon his reported stressors regarding traumas from serving as a military police officer, coming under fire while performing patrols with infantry units, witnessing an attack which killed several US and South Korean service members, and coming upon two mutilated bodies of US service members.  These treatment records are new because they had not been previously considered.  They are also material because they address the issue of the existence of a current disability and the potential for a nexus with the in-service stressors reported by the Veteran, that were previously unknown at the time of the May 2006 rating decision.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for PTSD is reopened.

Tinea Pedis

Based on the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the 0 percent disability rating currently assigned for the bilateral tinea pedis.  The Board finds that this characterization of the level of severity of the Veteran's bilateral tinea pedis is consistent with the clinical findings at the 2010 VA examination, as well as the Veteran's statements and outpatient treatment records.  Based on these findings, the Board finds that the Veteran's current symptoms do not more closely approximate a 10 percent evaluation for this disability.  This is because the Veteran's symptoms have only been shown to result in a condition that affects only about 1 percent of the Veteran's entire body or areas affected and he has been prescribed no more than topical creams for treatment.  There is no indication of any more severe symptoms or functional involvement, to include effects of an area 5 percent or more or the use of any systemic corticosteroids or immunosuppressive medication.  This is also notwithstanding the fact that the Veteran himself has testified that he does not believe that his condition has worsened to the level of the next higher evaluation and that his condition has actually improved.

Accordingly, at no time during the course of the appeal would the Veteran warrant any higher than a 0 percent evaluation for his bilateral tinea pedis.  Therefore, his claim for a higher evaluation is denied.

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, at the 2010 VA examination, as well as in outpatient treatment records, there were no functional impairments or effects noted on the Veteran's occupation.  Furthermore, the Veteran has not alleged how his bilateral tinea pedis is worse than contemplated by his evaluation of 0 percent, as he has actually described it as improving.  Accordingly, the Board determines that the Veteran's complaints have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board has also considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, neither the Veteran nor the record reveals that such a claim is at issue.  Therefore, no further discussion of a TDIU shall ensue.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened; the appeal is granted to this extent.

Entitlement to an increased compensable evaluation for bilateral tinea pedis is denied.


REMAND

Upon further review of the claims file in regard to the Veteran's claim for bilateral foot bunions and bilateral hearing loss and having reopened the Veteran's claim for PTSD, further development is required before these claims can be adjudicated on the merits. 

The Board finds that the appellant should be afforded VA medical opinions to discuss the etiology of the Veteran's PTSD and bilateral foot bunions.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

PTSD

According to 38 C.F.R. § 3.304 (f) (2014), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.

Here, it is noted that the Veteran has not been provided with a VA medical opinion for this condition.  However, the Board finds that, in accordance with the low threshold of McLendon, the elements for warranting a medical opinion are met, as the Veteran has been shown to have an indication of a current disability via his December 2009 diagnosis by a psychiatric physician's assistant; service personnel records show that the Veteran did in fact serve as a military police officer during the time he was stationed in Korea and he worked for a military intelligence battalion, thereby supporting his stressor of experiencing stress as it related to guarding hostile and dangerous enemy prisoners as credible; there is an indication that the current disability may be related to the in-service stressor by way of the December 2009 physician's assistant diagnosis of PTSD based in part upon the aforementioned stressor; and the current evidence, without a more definitive etiological opinion from a licensed psychiatrist or psychologist, is insufficient to decide the case.

As such, the Veteran should be provided with a VA examination with an appropriate licensed psychiatrist or psychologist in order to assess the Veteran's PTSD and determine whether it is attributable to the Veteran's credible in-service stressor of performing duties as a military police office in Korea guarding hostile and dangerous enemy prisoners.  The Veteran's lay statements regarding this event are to be considered credible for the purposes of this examination.  The examiner must provide a full rationale for all opinions provided.

Bilateral Foot Bunions

Here, it is also noted that the Veteran has not been provided with a VA medical opinion for this condition.  However, the Board finds that, in accordance with the low threshold of McLendon, the elements for warranting a medical opinion are also met, as the Veteran has been shown to have an indication of a current disability via his outpatient treatment records showing diagnosis and treatment for bilateral foot bunions; there is medical evidence of treatment for calluses in the Veteran's service treatment records as well as lay statements from the Veteran that he has experienced this condition since entering basic training when he had to were poor-fitting boots; there is an indication that the current disability may be related to the in-service event by way of lay statements that he has had the bunions since service; and the current evidence, without a more definitive etiological opinion, is insufficient to decide the case.

As such, the Veteran should be provided with a VA examination with an appropriate specialist in order to ascertain the etiology of his currently diagnosed bilateral foot bunions.  The Veteran's lay statements regarding onset and continuation should be considered by the examiner.  The examiner must provide a full rationale for all opinions provided. 





Bilateral Hearing Loss

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Although the most recent VA examination in October 2011 was adequate at that time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Here, the Veteran indicated at his February 2015 Board hearing that his condition had significantly worsened since the October 2011 VA examination and that he was requesting a new examination.

In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the October 2011 VA examination.  Furthermore, the last VA examination of record is over three years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's bilateral hearing loss.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his disorders. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination with a psychiatrist or psychologist in order to determine a confirmed diagnosis and etiology of his claimed PTSD. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed PTSD was due to military service, to specifically include consideration of the Veteran's stressor of performing duties as a military police office in Korea guarding hostile and dangerous enemy prisoners.  For the purposes of this examination, such statements are to be accepted as credible.

A complete rationale for all opinions must be provided. 

3. Additionally, the Veteran should be afforded an appropriate examination in order to determine a diagnosis and etiology of his bilateral foot bunions. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed  bilateral foot bunions were due to military service.  In this regard, while bunions are not documented in service, the examiner is asked whether any pathology of the current bunions is consistent with the Veteran's treatment for calluses in service as well as his claim regarding the wear of improperly fitted boots during basic training.  

A complete rationale for all opinions must be provided. 

4. Additionally, provide the Veteran with an appropriate VA examination to determine the current severity of his bilateral hearing loss.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner should take account of the Veteran's lay statements, to include such statements describing a worsening of symptoms.  A complete rationale for all opinions must be provided.

5. Notify the Veteran that it is his responsibility to 
report for any scheduled examination and to cooperate
 in the development of the claim, and that the
 consequences for failure to report for a VA examination 
without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the 
Veteran does not report for any scheduled examination, documentation must be obtained which shows that 
notice scheduling the examination was sent
 to the last known address. It must also be indicated
 whether any notice that was sent was returned as
 undeliverable.

6. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand. 
If the report is deficient in any manner, the AMC must 
implement corrective procedures. Stegall v. West, 11 Vet. 
App. 268 271 (1998).

7. After the development requested above has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


